SMYTH, Chief Justice.-
The appellee brought action against the appellant for false arrest and imprisonment, malicious prosecution, and assault. He recovered judgment, and the defendant appeals.
[1] Plaintiff was arrested August 10, 1917, on complaint of the defendant, in which he was charged with having made threats of personal violence against him and with being insane. A witness, having told of his intimate acquaintance with the plaintiff in the year 1917, testified that during that period he was “of sound mind and he could never have thought of him as of unsound mind.” The witness was then permitted, over the objection of the defendant, to say *858that in his opinion the plaintiff was “always of sound mind.” It is claimed that this was prejudicial, because it covered, not only the date on which the plaintiff was arrested, but also a time subsequent thereto. The first answer went in without objection. It covered, not only August 10, but the whole period of 1917. If any harm was done by it, it was done with the implied consent of the defendant, and we are unable to perceive how the second answer could have added anything to it; hence it did not prejudice him.
[2, 3] The court, at the request of the plaintiff, charged the jury that if they found that the defendant had instituted the prosecution against him for threats and for insanity, or either, without probable cause, and that the same terminated in plaintiff’s favor, the fact that there was no probable cause was evidence from which the jury might infer malice on the part of the defendant. The latter objected to it “as standing by itself.” He found no other fault with it. But it did not stand by itself, for the court, on his own motion, charged fully with respect to the same matter, and counsel for defendant, at the close of the entire charge stated that he was satisfied with the charge. The objection, therefore, presents no question for our decision. Even if it did, the result would be the same, for the instruction is correct in point of law. Rosen v. Stein, 54 Hun, 179, 7 N. Y. Supp. 368. It will be noted that the court did not say want of probable cause established malice, but that the jury might infer malice from it, which is quite a different thing.
[4] A writ of habeas corpus was sued out to test the legality of plaintiff’s arrest on the charges lodged against him by the defendant, and, after hearing, he was released. To prove the release, the judgment in the proceedings was introduced. This, appellant says, prejudiced him, because of certain recitals therein, rvhich are that the warrant upon which the plaintiff was arrested on the charge of having made threats was void, and that the affidavit of lunacy was insufficient, because not accompanied by the certificates of two physicians. These recitals tended to show that the plaintiff was released, not because there was no probable cause for the charges made against him, but because of defects in the proceedings. They had, therefore, a tendency to aid, rather than to injure, defendant. No prejudice could have resulted to him from them.
We find nothing in Feld v. Loftis, 240 Ill. 105, 88 N. E. 281, relied on by appellant, which conflicts with the view we have just expressed.
There being no errór in the record, the judgment is affirmed, with costs. '
Affirmed.